      Case 4:20-cv-03247 Document 1 Filed on 09/18/20 in TXSD Page 1 of 7




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

KAFI, INC,
  Plaintiff,

v.

DEUTSCHE BANK NATIONAL TRUST                                                    Civil Action No.
COMPANY, AS TRUSTEE FOR FIRST
FRANKLIN MORTGAGE LOAN TRUST
2006-FF16, ASSET-BACKED
CERTIFICATES, SERIES 2006-FF16; AND
SPECIALIZED LOAN SERVICING LLC,
   Defendants.


                          DEFENDANTS’ NOTICE OF REMOVAL

TO THE JUDGES AND THE CLERK OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS:

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§1441, 1446, and 1331,

Defendants DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR FIRST

FRANKLIN MORTGAGE LOAN TRUST 2006-FF16, ASSET-BACKED CERTIFICATES,

SERIES 2006-FF16 (“DB”) AND SPECIALIZED LOAN SERVICING LLC (“SLS” and

together with Deutsche “Defendants”) hereby removes the above-captioned action from the 189th

Judicial District Court of Harris County, Texas to the United States District Court for the

Southern District of Texas, Houston Division.

                                     THE REMOVED CASE

       1.      The removed case is a civil action filed on August 19, 2020, in the 189th Judicial

District Court of Harris County, Texas, styled Kafi, Inc. v. Deutsche Bank National Trust

Company, As Trustee for First Franklin Mortgage Loan Trust 2006-FF16, Asset-Backed




                                                1
      Case 4:20-cv-03247 Document 1 Filed on 09/18/20 in TXSD Page 2 of 7




Certificates, Series 2006-FF16;and Specialized Loan Servicing, LLC. The case received cause

number 2019-60907 in the state court.

       2.      Plaintiff’s Original Petition (“Petition”) seeks injunctive relief and declaratory

judgment to stop the foreclosure of real property located at 2707 Shenandoah Drive, Pasadena,

Texas 77502 (the “Property”), and alleges causes of action for violation of the statute of

limitations, quiet title, and violation of §12.002 of The Texas Civil Practice and Remedies Code.

See Petition ¶¶ 10-68.

                                               VENUE

       3.      Venue in the Southern District of Texas, Houston Division is proper under 28

U.S.C. §1441(a), because this Court is the United States District Court for the district and

division embracing the place where the state court action is pending.

                                  PROCEDURAL REQUIREMENTS

       4.      In accordance with 28 U.S.C. § 1446(a), Defendants attaches hereto true and

correct copies of all process, pleadings, and orders in the state court action to date, in addition to

an Affidavit regarding the appraised value of the Property regarding the fair market value of the

Property, as Exhibits 1 through 6.

       5.      On August 19, 2020, Plaintiff filed suit in state court. On August 26, 2020,

Plaintiff served Defendant with citation and a copy of Plaintiff’s Petition. Accordingly, removal

is timely pursuant to 28 U.S.C. § 1446(b).

       6.      Pursuant to 28 U.S.C. § 1446(d), a Notice of Filing Notice of Removal to Federal

Court is being filed with the 189th Judicial District Court of Harris County, Texas. Defendants

will promptly give all parties written notice of the filing of this Notice of Removal as required by

28 U.S.C. § 1446(d).


                                                  2
      Case 4:20-cv-03247 Document 1 Filed on 09/18/20 in TXSD Page 3 of 7




             THIS COURT HAS DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332

       7.      Under 28 U.S.C. §1332, “The district courts shall have original jurisdiction of all

civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between citizens of different States...” 28 U.S.C. §1332(a)(1). This

case falls within this Court’s original jurisdiction under Section 1332 because there is diversity of

citizenship between Plaintiff and Defendants, and the amount in controversy exceeds $75,000.

       A.      Removal is proper because there is Diversity of Citizenship between all
               defendants.

       8.      According to Plaintiff’s Petition, Plaintiff owns the Property located in Harris

County, Texas. See Pettion ¶ 1.

       9.      Specialized Loan Servicing LLC is a mortgage servicer organized and existing

under the laws of the United States.       SLS is a Delaware limited liability company.      SLS is

wholly-owned by Specialized Loan Servicing Holdings LLC, a company whose ultimate parent

is Computershare Limited, a publicly traded company on the Australian stock exchange. The

citizenship of SLS’s member(s) is Colorado. Further, none of SLS’s members are citizens of

Texas or members of the member. There is, therefore, complete diversity of citizenship. Harvey

v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).

       10.     DB is a foreign entity doing business under the laws of the United States and

Texas. Its principal place of business is located in Frankfurt, Germany. DB is thus a citizen of

Germany for purposes of determining diversity. See 28 U.S.C. §1348; Wachovia Bank v.

Schmidt, 546 U.S. 303, 307, 126 S. Ct. 941, 945 (2006).

       11.     There is complete diversity of citizenship in this case because Plaintiff is not a

citizen of the same state as Defendants. 28 U.S.C. §1332; Carden v. Arkoma Assocs., 494 U.S.

185, 187 (1990).

                                                 3
      Case 4:20-cv-03247 Document 1 Filed on 09/18/20 in TXSD Page 4 of 7




       B.      This Court has jurisdiction because the Amount in Controversy substantially
               exceeds $75,000.

       12.     Removal is proper where a defendant can show, by a preponderance of the

evidence, that the amount in controversy more likely than not exceeds the jurisdictional

minimum. White v. FCI U.S.A., Inc., 319 F.3d 672, 675-76 (5th Cir. 2003). This burden is met if

it is apparent from the face of the petition that the claims are likely to exceed $75,000, or if the

defendant introduces other evidence to show that the amount in controversy more likely than not

exceeds $75,000. See Berry v. Chase Home Fin., LLC, No. C-09-116, 2009 WL 2868224, at *2

(S.D. Tex. Aug. 27, 2009). In this case, the Court may look at (1) the current fair market value of

the object of requested declaratory and injunctive relief; and (2) alleged actual damages, punitive

damages, and attorneys’ fees.

       13.     In actions seeking injunctive relief, it is well established that the amount in

controversy is measured by the value of the object of the litigation. Farkas v. GMAC Mortg.,

L.L.C., 737 F.3d 338, 341 (5th Cir. 2013); Webb v. Investacorp, Inc., 89 F.3d 252 (5th Cir. 1996);

Dreyer v. Jalet, 349 F.Supp. 452 (S.D. Tex. 1972), affirmed 479 F.2d 1044. The plaintiff in

Farkas sought damages “not to exceed $60,000,” a temporary restraining order, declaratory

judgment, and a permanent injunction on the defendants’ foreclosure of real property. Farkas at

341. The Court held that in actions seeking such declaratory and injunctive relief, the property is

the object of the litigation. Id. “In actions enjoining a lender from transferring property and

preserving an individual’s ownership interest…the value of the property represents the amount in

controversy.” Id.

       14.     In this case, Plaintiff seeks to preserve alleged ownership rights and equity, if any,

in the Property. According to the Harris County Appraisal District, the 2020 appraised value of

the Property is $194,057 (the “CAD Value”) (Exhibit 7).           At a minimum, the CAD Value

                                                 4
       Case 4:20-cv-03247 Document 1 Filed on 09/18/20 in TXSD Page 5 of 7




establishes the amount in controversy. See King v. HSBC Bank USA, N.A., 2012 WL 3204190, *2

(W.D. Tex. 2012) (remand denied because value of Property exceeds $75,000); see also Kew v.

Bank of America, N.A., 2012 WL 1414978, *3 (S.D. Tex. 2012); McDonald v. Deutsche Bank

Nat. Trust Co., 2011 WL 6396628, *2 (N.D. Tex. 2011). In this case, Plaintiff seeks injunctive

and declaratory relief to preserve their alleged ownership rights and equity, if any, in the

Property. Plaintiffs do not allege a value to the Property, but according to the Fort Bend County

Appraisal District, the 2019 appraised value of the Property is $194,057 (the “CAD Value”)

(Exhibit 6).1   It is apparent from the face of the Petition that the amount in controversy in this

case exceeds the minimum amount in controversy for diversity jurisdiction.

        15.     Plaintiff seeks to retain possession of the Property and enjoin a foreclosure sale.

At a minimum, the CAD Value establishes the amount in controversy. Kew v. Bank of America,

N.A., 2012 WL 1414978, *3 (S.D. Tex. 2012); King v. HSBC Bank USA, N.A., 2012 WL

3204190, *2 (W.D. Tex. 2012) (Remand denied because value of Property exceeds $75,000).

        16.     Other United States Courts in the Fifth Circuit make similar findings of fact and

conclusions of law. See also King v. HSBC Bank USA, N.A., 2012 WL 3204190, *2 (W.D. Tex.

2012) (Remand denied because value of Property exceeds $75,000.00); Kew v. Bank of America,

N.A., 2012 WL 1414978, *3 (S. D. Tex 2012).

        17.     In Kew, Judge Rosenthal denied remand and found that “case law makes clear that

the value of the Kews’ home…is the amount in controversy in this litigation. The Kews seek a

permanent injunction preventing the defendants from ‘taking any action to foreclose, remove,

evict, or deprive [their] peaceful enjoyment of their home.’” Id. at *3. “Because the entire

Property is the object of the litigation, the value of the Property—which is greater than


1The Fort Bend County Appraisal District Records are also available online at
https://fbcad.org.
                                                 5
      Case 4:20-cv-03247 Document 1 Filed on 09/18/20 in TXSD Page 6 of 7




$75,000—is the amount in controversy.” See Buttelman v. Wells Fargo Bank, N.A., No. 5:11–

CV–00654–XR, 2011 WL 5155919, at *4 (W. D. Tex. Oct. 28, 2011) (holding that because the

plaintiff sought to enjoin foreclosure of the Property, the value of the Property was the amount in

controversy); Berry v. Chase Home Fin., LLC, No. C–09–116, 2009 WL 2868224, at *3 (S. D.

Tex. Aug. 27, 2009) (holding that because “[a]bsent judicial relief, Plaintiff could be divested of

all right, title, and interest to the Property,” and that “the value of the declaratory and injunctive

relief to Plaintiff” was “the current appraised fair market value of the Property”). Because these

various opinions are well-reasoned and directly on point, there is no question that the amount in

controversy exceeds the minimum threshold requirement for this Court.

       18.     Further, the Court may also consider alleged damages, as well as attorneys’ fees.

White, 319 F.3d at 675. Plaintiff “seeks monetary relief of over $100,000 but not more than

$200,000.” Petition ¶ 81. It is apparent from the face of the Petition that the amount in

controversy in this case exceeds the minimum amount in controversy for diversity jurisdiction.

These alleged damages, combined with the aforementioned value of the Property at issue, are

therefore sufficient to meet Defendant’s burden as to amount in controversy. Further, the Court

may also consider actual and punitive damages, as well as attorneys’ fees. White, 319 F.3d at

675. Plaintiff seeks non-specific amounts of actual damages; and, where applicable, statutory,

and exemplary damages, in addition to attorneys’ fees. See Petition at Prayer for Relief. These

alleged damages, combined with the aforementioned value of the Property at issue, is sufficient

to meet Defendants’ burden as to amount in controversy.

                                            CONCLUSION

       19.     For the foregoing reasons, this Court has original jurisdiction over this action

under 28 U.S.C. §1332, and thus removal to this Court by Defendant is proper. Accordingly,


                                                  6
      Case 4:20-cv-03247 Document 1 Filed on 09/18/20 in TXSD Page 7 of 7




Defendant hereby removes this action from the 189th Judicial District Court of Harris County,

Texas, to the United States District Court for the Southern District of Texas, Houston Division.

                                      Respectfully submitted,

                                      By:   //s// Branch M. Sheppard
                                              BRANCH M. SHEPPARD
                                              Texas State Bar No. 24033057
                                              bsheppard@gallowaylawfirm.com

OF COUNSEL:

GALLOWAY JOHNSON TOMPKINS BURR & SMITH
A Professional Law Corporation

SARA A. MORTON
Texas State Bar No. 24051090
smorton@gallowaylawfirm.com
1301 McKinney, Suite 1400
Houston, Texas 77010
(713) 599-0700 (Telephone)
(713) 599-0777 (Facsimile)
ATTORNEYS FOR DEFENDANTS


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading was delivered via
Electronic Filing to the following on this 18th day of September, 2020.

VIA ECF
JEFFREY C. JACKSON
JEFFREY JACKSON & ASSOCIATES, PLLC
2200 N. LOOP WEST, STE. 108
HOUSTON, TX 77018
COUNSEL FOR PLAINTIFF



                                                     //s// Branch M. Sheppard
                                                    Branch M. Sheppard




                                                7
